 CANTERBURY OF PUERTO RICO, INC.Canterbury of Puerto Rico, Inc. and ConfederacionLaborista de Puerto Rico, Petitioner.Case 24-RC-5733June 29, 1976DECISION ON REVIEWBY MEMBERSFANNING, PENELLO, AND WALTHEROn March 19, 1976, the Acting Regional DirectorforRegion 24 issued a Decision and Direction ofElection in the above-entitled proceeding. Thereaf-ter, in accordance with Section 102.67 of the Nation-alLabor Relations Board's Rules and Regulations,Series8,as amended, the Employer filed a timelyrequest for review of the Acting Regional Director'sdecision, contending that the Acting Regional Direc-tor erred on substantial factualissues.By telegraphicorder dated April 14, 1976, the Board granted theEmployer's request for review. Thereafter, the Peti-tioner filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Petitioner's brief on review, and makes the fol-lowing findings:The Employer is a Puerto Rican corporation en-gaged in the manufacture of leather belts in Maya-guez,Puerto Rico.The Employer argued at the hearing and in its re-quest for review that the Acting Regional Directorerred in directing an election because the Employeranticipated ceasing its operations in May 1976 out ofeconomic necessity. In support of this position, theEmployer introduced into evidence a corporate reso-lution of November 14, 1975, directing that all manu-facturing activities, be terminated within 6 monthsand that all machinery and inventory be sold orotherwise disposed of. The Employer also introducedcertain documents that indicate Employer has sus-tained financial losses since 1974.309Despite this evidence of prospective plant closure,the Acting Regional Director directed an election be-cause he concluded that the Employer's anticipatedcessation of operations was an insufficient basisupon which to bar the election. He based his conclu-sion on the fact that the Employer had applied forand received in 1975 an extension of its tax exemp-tion for the 12-year period ending 1987. Further-more, the Acting Regional Director was administra-tivelyadvisedthattheEmployer'semployeecomplement increased from 110 to 113 from theclose of the hearing to the date of the Direction ofElection.'In granting the Employer's request for review, theBoard requested the parties to make an offer of proofas to matters pertaining to the alleged plant closurewhich have occurred since the close of the hearing.The Petitioner submitteda statement on review inwhich it alleged that the Employerwill continue itsoperations, but under a different name. The Employ-er did not respond to this allegation, nor did it prof-fer any evidence regarding the additions to its em-ployee complement at a time when it was supposedlyceasing operations. Furthermore, our review of therecord has disclosed that the Employer's attorney,when asked why the Employer applied for a 12-yeartax exemption if it contemplated ceasing operations,responded "It is because we would like to continueand because we are doing everything we can to makeitpossible."Under these circumstances, we agree with the Act-ingRegionalDirector'sconclusionthattheEmployer's stated intention to cease operations is toospeculative a basis to bar an election. Accordingly,we affirm the Regional Director, and remand thiscaseto him for the purpose of conductingan electionpursuant to his Decision and Direction of Election,except that the eligibility payroll period therefor shallbe that immediately preceding the date of issuance ofthisDecision of Review.[Excelsiorfootnote omittedfrom publication.]1Employer complained it was denied due process by the ActingRegionalDirector's reliance on this fact,which was not in the record However, asindicatedinfra,our grant of review has accorded the Employer an opportu-nity to make offers of proof bearing on these and related matters, it haschosen not to respondWe therefore find that the Employer has not beenprejudiced225 NLRB No. 52